NOT FOR PUBLICATION                        FILED
                     UNITED STATES COURT OF APPEALS                       NOV 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

STEVE VALENTINETTI,                              No.   18-72706

                 Petitioner,

 v.                                              MEMORANDUM*

U.S. DEPARTMENT OF
TRANSPORTATION,

                 Respondent.

                      On Petition for Review of an Order of the
      Department of Transportation, Federal Motor Carrier Safety Administration

                           Submitted November 18, 2019**

Before:       CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

        Steven Valentinetti petitions pro se for review of the Federal Motor Carrier

Safety Administration’s (“FMCSA”) final order denying his request for an

upgraded transportation safety rating and its subsequent order dismissing his

petition for reconsideration. We have jurisdiction to review specified final orders



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of the Secretary of Transportation under the Hobbs Act, 28 U.S.C. § 2342(3)(A).

Multistar Indus., Inc. v. U.S. Dept. of Transp., 707 F.3d 1045, 1052 (9th Cir.

2013); see also 28 U.S.C. § 2344; Samuel B. Franklin & Co. v. SEC, 290 F.2d 719,

725 (9th Cir. 1961) (en banc). We review orders of the FMCSA under the

Administrative Procedure Act and may set aside an agency conclusion only if it is

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” 5 U.S.C. § 706(2)(A). We deny the petition.

      Valentinetti has not demonstrated that the FMCSA’s final order is arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law. See

Barnes v. U.S. Dept. of Transp., 655 F.3d 1124, 1132 (9th Cir. 2011) (“Review

under the arbitrary and capricious standard is narrow, and we do not substitute our

judgment for that of the agency. An agency decision will be upheld as long as

there is a rational connection between the facts found and the conclusions made.”

(citations omitted)).

      To the extent Valentinetti seeks to raise in the opening brief an equal

protection claim on the basis of alleged racial discrimination, that claim was not

sufficiently developed in the administrative record and we decline to review it. See

Greenwood v. Federal Aviation Admin., 28 F.3d 971, 978 (9th Cir. 1994)

(declining to review an equal protection challenge where the administrative record

was insufficient to permit informed judicial evaluation of the issue raised).


                                          2                                      18-72706
      Valentinetti has waived any challenge to the FMCSA’s order dismissing his

petition for reconsideration because he failed to address that order in his opening

brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions and requests are denied.

      PETITION FOR REVIEW DENIED.




                                          3                                   18-72706